Title: From George Washington to Robert Cary & Company, 20 August 1770
From: Washington, George
To: Robert Cary & Company



Gentn
Mount Vernon Augt 20th 1770.

This Letter accompanies my Invoices for Potomack and York Rivers as also Mr & Miss Custis’s—Agreeable to the several Orders therein containd you will please to dispatch the Goods & by the first Ships bound to the respective Rivers—Those for Potomack will come I hope by a more careful hand than the last did as I neither receivd the Goods nor Letters by Captn Saunderson till the middle of June nor coud ever discover in what Ship—by what Captn—or to what part of the Country they came (the duplicate by Peterson giving no insight into any of these matters but left me in full belief that the Ship was lost as such a lenght of time had elapsd between the date of your Letter and the receipt of it)—In short I do not know to this hour how the Goods came to this River as it was by Accident I heard they were Stored at Boyds hole about 60 Miles from this place and was oblig’d to send for them at my own expence which will often happen if they are sent into any other River than the one they are destind to; but why this shoud have been the case in the Instance before us I am at a loss to guess as there were two Ships Saild from London to Potomack after Johnstoun did; and a little

before, or nearly about the time of the date of your Letter by Saunderson, to wit, Grig in the Service of Mollison and Walker belonging to Deberts, Lee, & Sayre.
When I opend the Packages a piece of Duffield chargd £4.13.0 was found eaten to a honey Comb (by Moth)—whether this was the effect of long lying or carelessness of the Woolen Draper I shall not undertake to determine but certain it is, that I shall not be able to get a single Garment out of the whole piece—By Merchants more accustomd to the Importation of Goods than I am, I have been told that it must have been packd up in the order I receivd it, as there is no such thing as Moths eating in a close Parcel—If this really was the case, it is a species of Dealing which does not reflect much honr upon the reputation of Messrs Mauduit Wright & Co.
By Captn Peterson I have Shipd you 32 Hhds of Mr Custis’s Tobo and all Mine consisting of 17 More the Sales of which I hope and flatter myself will be equal to other Tobacco’s made in the same Neighborhood; but which give, me leave to add, has not been the case hitherto notwithstanding you seem to think that I cannot be otherwise than pleased with the last Acct you rendered.
That 11½d. a lb. is such a price as a Planter (in a tolerable good year) may afford to make Tobacco for I shall not deny; but it does not follow as a consequence that I shoud be satisfied therewith in behalf of myself & ward when a Succession of Short Crops have given a Universal start to Tobo and when I know (if the veracity of some Gentlemen with whom I conversed at Williamsburg when I was down there last is to be credited) that other Crops made in York & James City Counties not six Miles from Mr Custis’s Plantations & mine, have sold at 12d. & 12½ pr lb.; and the common transfer Tobo a large proportion of which we pay towards the support of a minister in York County, when priz’d and ship’d to London fetchd 12d. round What Reason can be Assignd then for my being pleasd with 11d. & 11½ (averaging about £12 a Hhd) when the commonest Arroneko Tobo fetchd this in every Port in Great Britain I know not; as it is by no means presumable that the Tobacco which Mr Valentine now makes, & Stems a fourth or a third of, in order to make it good, shoud be of Inferior quality to the general run of purchasd Tobaco; or worse than that, which he himself has applied

to the Payment of the Minister’s Salery; to do which, and to answer all other Publick Claims it is well known that the most indifferent of our (Inspectd) Tobo is always appropriated—Upon the whole, the repeated disappointments which I meat with has reduced me to a delemma which I am not very well reconcild to—To decline a Corrispondance either altogether or in part which has subsisted for so many years is by no means my Inclination; and to persevere in a Consignment which seems to lead to the prejudice of myself and ward, not only in the Sales of our Tobacco, but the purchase of Goods, is hardly to be expected.
That my Goods are for the most part exceedingly dear bought and the directions which are given for the choice of particular Articles not always attended to, I have no Scruples in declaring—The first is no otherwise to be proovd than by a comparison of the prices & quality—the Second is to be evincd by numberless Instances; two of which I shall give as the most recent and Important—Having occasion for Window Glass for a House I was building I sent for my quantity 9 by 11, & got it in 8 by 10—this was a considerable disappointment, & no small disadvantage to me; but not equal to the one that followd upon the Heels of it: I mean the Chariot, which I begd might be made of well Seasond Materials, and by a Masterly workman; instead of which, it was made of wood so exceedingly Green that the Pannels slipd out of the Mouldings before it was two Months in use—Split from one end to the other—and became so open at the joints, tho. every possible care was taken of it, that I expect very little further Service from it with all the repairs I can bestow.
Besides this, we frequently have slight Goods & sometimes old & unsaleable Articles put of upon us, and at such advancd Prices, that one woud be Inclind to think the Tradesmen did not expect to be paid in haste for them; for it is a fact incontestably true, that Linnens, & other Articles that have their prices proportiond to their respective qualities, are to be bought in the Factors Stores here almost as Cheap as we Import them, after the Merchant has laid on a sufficient advance for his profit—Disagreeable it is to me to mention these things to you, but when it is considered that my own dealings are confind wholely, & my Wards principally to your House, it is not to be wondered at that

I shoud be dissatisfied with the bought Goods, or a more indifft price for Tobo than is given to my neighbours.
I am very glad that by meeting with Colo. Stewart you have got quit of the troublesome Doctr McLean—the nett sum of £302 I shoud have been very well content to have receivd, as I lent this Money to that Gentlemen to be returnd or not, as it suited his convenience; never expecting, or desiring a farthing of Interest for the use of it.
You will perceive in looking over the several Invoices that some of the Goods there required, are upon condition that the Act of Parliament Imposing a Duty upon Tea, Paper &ca for the purpose of raising a Revenue in America is totally repeald; & I beg the favour of you to be governd strictly thereby, as it will not be in my power to receive any Articles contrary to our Non-Importation Agreement, to which I have Subscribd, & shall religiously adhere to, if it was, as I could wish it to be ten times as strict. I am Gentn Yr Most Hble Servt

Go: Washington

